Dismissed and Memorandum Opinion filed June 13, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00217-CV

                  IN THE INTEREST OF J.M.C. AND R.T.C.



                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-26598

                          MEMORANDUM OPINION

      This appeal is from a judgment signed February 14, 2019. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On April 17, 2019, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                         2